PCIJ_AB_66_PajzsCsakyEsterhazy_HUN_YUG_1936-05-23_ORD_01_PO_00_FR.txt. 1936.
Le 23 mai.
Rôle général

nos 65 et 66.

COUR PERMANENTE DE JUSTICE INTERNATIONALE

ORDONNANCE RENDUE LE 23 MAI 1936

ANNÉE JUDICIAIRE 1936

AFFAIRE PAJZS, CSAKY, ESTERHAZY
(EXCEPTION PRÉLIMINAIRE)

Présents : Sir CEciL Hurst, Président; M. GUERRERO, Vace-
Président ; le baron ROLIN-JAEQUEMYNS, le comte
Rosrworowski, MM. FROMAGEOT, DE BUSTAMANTE,
ALTAMIRA, ANZILOTTI, URRUTIA, NEGULESCO, Jhr.
VAN EYsINGA, M. NAGAOKA, juges ; MM. DE TOMCSANYI
et Zoriti¢, juges ad hoc.

La Cour permanente de Justice internationale,

ainsi composée,
aprés délibéré en Chambre du Conseil,

vu les articles 40 et 48 du Statut,
vu l’article 62 du Règlement,

Rend l'ordonnance suivante :

EN CE QUI CONCERNE L'ÉTAT DE LA PROCÉDURE :

Considérant que, par une requête en date du 1e décembre
1935, déposée et enregistrée au Greffe de la Cour le 6 décembre
suivant, le Gouvernement royal de Hongrie a introduit devant
la Cour permanente de Justice internationale une instance
contre le Gouvernement royal de Yougoslavie concernant trois
sentences respectivement rendues le 22 juillet 1935 par le
Tribunal arbitral mixte hungaro-yougoslave sous les no 749,

750 et 747;
4
5 A/B 66. — AFFAIRE PAJZS, CSÂKY, ESTERHAZY

Considérant que, dans sa requête, le Gouvernement hongrois
a invoqué dans la présente affaire en premier lieu l’article X de
l'Accord IT signé à Paris le 28 avril 1930 pour le « règlement
des questions relatives aux réformes agraires et aux tribunaux
arbitraux mixtes » notamment entre la Hongrie et la Yougo-
slavie, ainsi conçu :

« Article X, — Pour toutes les sentences de compétence ou
de fond rendues désormais par les tribunaux arbitraux mixtes
dans tous les procès autres que ceux visés par l’article premier
du présent Accord, la Roumanie, la Tchécoslovaquie et la
Vougoslavie, d’une part, et la Hongrie, d'autre part, conviennent
de reconnaître à la Cour permanente de Justice internationale,
sans qu’il y ait besoin de compromis spécial, compétence comme
instance d'appel.

Le droit d'appel pourra être exercé par voie de requête par
chacun des deux Gouvernements entre lesquels se trouve consti-
tué le Tribunal arbitral mixte, dans un délai de trois mois à
dater de la notification faite à son agent de la sentence dudit
Tribunal. »

Considérant qu’en second lieu le Gouvernement hongrois
invoque à l’appui de sa requête les articles XVII de l'Accord II
et 22- de l'Accord IIT de Paris, aux termes desquels :

Accord II. « Article XVII. — En cas de divergence sur
l'interprétation et Vapplication du présent Accord et à défaut
d'accord entre les Parties intéressées sur la désignation d’un
arbitre unique, tout État intéressé aura le droit de s'adresser par
voie de requête à la Cour permanente de Justice internationale,
sans qu'on puisse lui opposer une sentence du Tribunal arbitral
mixte en vertu de l’article premier du présent Accord. »

Accord III. « Article 22. — En cas de divergence sur l’inter-
prétation et l'application du présent Accord et à défaut d'accord
entre les Parties intéressées sur la désignation d’un arbitre unique,
tout Etat intéressé aura le droit de s'adresser par voie de requête
à la Cour permanente de Justice internationale. »

Considérant enfin que, dans sa requête, le Gouvernement
hongrois invoque très subsidiairement les déclarations d’accep-
tation par la Hongrie et par la Yougoslavie de la disposition
facultative de l’article 36 du Statut de la Cour;

Considérant à cet égard que, si la Hongrie a renouvelé le
30 mai 1934, pour une période de cinq ans, à dater du 13 août
1934, la déclaration d'acceptation qu’elle avait apposée à cette
disposition, la Yougoslavie n’y avait apposé, le 16 mai 1930,
qu’une déclaration d'acceptation valable pour une période de
cing ans à dater du 24 novembre 1930; que, cette déclaration
n'ayant pas été renouvelée, la Yougoslavie avait cessé d’être
liée par ladite disposition facultative le 6 décembre 1935, date

5
6 A/B 66. — AFFAIRE PAJZS, CSAKY, ESTERHAZY

de la présentation de la requête du Gouvernement hongrois ;
que les Parties sont d’accord à cet égard ;

Considérant que les délais pour la présentation des pièces de
la procédure écrite furent, après prolongations successives, fixés
de telle sorte que le délai imparti au Gouvernement hongrois
pour la présentation de son Mémoire expirait le 20 janvier 1936
et le délai imparti au Gouvernement yougoslave pour la présen-
tation de son Contre-Mémoire expirait le 5 mars 1936;

_ Considérant que, dans le Mémoire présenté dans le délai ainsi

fixé, le Gouvernement hongrois a formulé comme il suit ses

conclusions :

Plaise à la ‘Cour:

« A) 1° Accepter l’appel ;

2° Dire et juger, comme de droit, à la suite de l’appel accepté,
de préférence, réformer les trois sentences en question, en
déclarant le Tribunal arbitral mixte compétent pour juger
des requétes des ressortissants hongrois, en motivant ample-

ment son arrêt et obligeant le Tribunal arbitral mixte de se
conformer a ses considérants ;

B) Subsidiairement ou cumulativement, selon jugement de la
haute Cour:

1° Dire et juger, en général, quelle serait la juste interprétation
et la juste application des Accords II et III de Paris, et
remédier entièrement à l’attitude du Royaume de Yougo-
slavie qui, en ce moment, refuse — soit par sa législation
intérieure, ayant trouvé expression à l’article 11, alinéa 3,
de sa loi du 26 juin 1931, soit par l'interprétation erronée
de cette disposition législative par ses autorités adminis-
tratives, à quoi il dit, pourtant, avoir procédé par l’autori-
sation et en conformité des Accords II et III de Paris — à
tous les ressortissants hongrois, par un tout nouveau traite-
ment, différentiel et inattendu, imprévu dans les Accords II
et III de Paris, la reconnaissance de son obligation de payer
les sommes leur dues, par application à eux du traitement
national de ses lois intérieures pour des terres leur expro-
priées au cours de sa réforme agraire, au lieu de procéder
ainsi exclusivement dans les cas de ressortissants hongrois
ayant présenté des réclamations pour les mémes terres
devant le Tribunal arbitral mixte, et ayant été reco nnus
avec leurs réclamations par des sentences du Tribunal arbi-
tral mixte, aux termes des Accords IT et III de Paris, contre
le Fonds agraire ; :

2° Condamner, spécialement, le Royaume de Yougoslavie:

a) à tenir son attitude et ses procédés dans tous les cas en
stricte conformité a telle juste interprétation et application
7 A/B 66. — AFFAIRE PAJZS, CSAKY, ESTERHAZY

des Accords IT et III de Paris et aux droits qu'ils présup-
. posent ;

6) à réparer les dommages et rembourser les frais et débours
causés à des ressortissants hongrois par son attitude et ses
procédés actuels, injustifiés par lesdits Accords II et III
de Paris;

C) Dire et juger que le Royaume de Yougoslavie est obligé
@indemniser aussi le Gouvernement du Royaume de Hon-
grie de tous les frais et débours par celui-ci encourus en
vue de remédier à la situation de ses ressortissants, dont
le Royaume de Yougoslavie était, malgré avertissement, la
cause, y compris les frais et débours de la présente affaire
devant la haute Cour »;

Considérant que, dans le délai fixé pour la présentation de
son Contre-Mémoire, le Gouvernement yougoslave a déposé une
pièce intitulée : « Contre-Mémoire du Gouvernement yougoslave
contenant l’Acte introductif de Exception présenté à la Cour
dans laffaire de l’appel du Gouvernement hongrois contre les
trois sentences n°’ 747, 749 et 750 du Tribunal arbitral mixte
hungaro-yougoslave », et concluant 4 ce qu’il plaise 4 la Cour:

« 1. Dire et juger, avant tout examen de fond, que l’appel du
Gouvernement royal de Hongrie contre les trois sentences.
du Tribunal arbitral mixte hungaro-yougoslave est irrece-
vable et contraire à l’article X de l’Accord II de Paris;

2. Dire et juger, avant tout examen de fond, que la demande du
Gouvernement hongrois pour obtenir l’interprétation générale
des Accords II et III de Paris par la Cour est irrecevable,
par suite de l’inaccomplissement des conditions essentielles.
posées par l’article XVII de l’Accord II et l'article 22 de
l'Accord III;

3. Subsidiairement, dire et juger que l'appel du Gouvernement
hongrois en vertu de l'article X de l'Accord II est mal
fondé et confirmer les trois sentences du Tribunal arbitral
mixte hungaro-yougoslave ;

4. Subsidiairement, dire et juger que les trois sentences du
Tribunal arbitral mixte hungaro-yougoslave sont conformes à
la juste interprétation des Accords de Paris;

5. Condamner le Gouvernement royal de Hongrie à rembourser
au Gouvernement royal de Yougoslavie tous les frais et
dépens encourus dans le procès actuel »;

Considérant que, par Ordonnance du 10 mars 19361, rendue
conformément à l’article 38 de son Règlement alors en vigueur,
la Cour, relevant le caractère d'exception préliminaire des deux
premières conclusions du Gouvernement yougoslave, a fixé au
3 avril 1936 le délai imparti au Gouvernement hongrois pour
présenter un Exposé écrit contenant ses observations et conclu-

1 Le texte de cette ordonnance sera publié ultérieurement. [Note du Greffier.]

7
8 A/B 66. — AFFAIRE PAJZS, CSAKY, ESTERHAZY

tions sur lesdites exceptions; que, dans le délai ainsi fixé, le
Gouvernement hongrois a déposé un Exposé concluant a ce
qu'il plaise à la Cour:

« Rejeter les exceptions préliminaires de l’État défendeur ;

Se déclarer compétente ;
Ordonner la poursuite de la procédure sur le fond »;

Considérant que les deux Parties en cause se sont prévalues
du droit qui leur revient aux termes de l’article 31 du Statut
de désigner chacune un juge pour siéger dans la présente affaire;

Considérant que, les 29 et 30 avril et les rer, 4, 5 et 6 mai
1936, M. Stoykovitch, agent désigné en dernier lieu par le Gou-
vernement yougoslave, et M. Gajzago, agent désigné par le
Gouvernement hongrois, ont, en audiences publiques de la Cour,
présenté les observations orales respectives des Parties sur les
exceptions ci-dessus visées ; que, dans ses exposés oraux, l’agent
du Gouvernement hongrois a maintenu les conclusions sur les
exceptions, formulées dans l’Exposé écrit hongrois, ainsi que
les conclusions sur le fond formulées dans le Mémoire hongrois ;
que, de son côté, agent du Gouvernement yougoslave a égale-
ment maintenu telles quelles les deux conclusions formulées à
titre d'exception préliminaire par le Gouvernement yougoslave
dans son Contre-Mémoire contenant l’Acte introductif de l’excep-:
tion opposée à l'instance introduite par le Gouvernement hon-
grois ;

Considérant qu’en cet état il appartient à la Cour, aux termes
de l’article 62, alinéa 5, de son Règlement actuellement en
vigueur, soit de statuer sur l'exception soit de la joindre au
fond ;

EN CE QUI CONCERNE L’EXCEPTION PRÉLIMINAIRE :

Considérant qu'il résulte des exposés écrits et des explica-
tions verbales des Parties que la Cour se trouve en présence
des deux exceptions préliminaires suivantes :

1) l'appel du Gouvernement hongrois fondé sur l’article X
de l'Accord II de Paris serait irrecevable parce que, contraire-
ment aux allégations du Gouvernement hongrois, les procès,
objet des sentences dont est appel, ne constitueraient pas,
comme l’exige ledit article X, des procés autres que ceux visés
à l’article premier dudit Accord et parce que lesdites sentences
ne seraient pas des sentences de compétence ou de fond au
sens de l’article X ;

2) la demande en interprétation du Gouvernement hongrois
fondée sur les articles XVII de l'Accord II et 22 de l'Accord III
de Paris serait irrecevable parce que ce Gouvernement se serait
adressé à la Cour par voie de requête sans qu’un défaut d'accord

8
9 A/B 66. — AFFAIRE PAJZS, CSÂKY, ESTERHAZY

entre les Parties intéressées sur la désignation d’un arbitre
unique ait été préalablement constaté ;

Considérant qu'il existe entre les questions soulevées par la
première de ces exceptions et celles qui sont à la base de
la demande en appel formulée par les conclusions au fond
du Gouvernement hongrois des rapports trop étroits et une
connexité trop intime pour que la Cour puisse statuer sur les
unes et éviter de se prononcer sur les autres;

Considérant que la seconde exception du Gouvernement yougo-
slave a pour objet de paralyser une demande qui, par rapport
à l’« appel » fondé sur l’article X de l'Accord IT visé par la
première exception, est présentée « subsidiairement ou cumula-
tivement selon jugement de la Cour »; que, dans la mesure où
cette demande présente un caractère subsidiaire, l'exception
soulevée contre elle ne saurait être également envisagée que
subsidiairement ;

Considérant que le développement de la procédure sur le
fond, en permettant à la Cour de bien saisir la relation à établir
entre la demande en appel en vertu de l’article X de l’Accord II
et la demande en interprétation des Accords II et III en
vertu des articles XVII et 22 desdits Accords, ainsi que le sens
et la portée a donner aux conclusions présentées « subsidiaire-
ment ou cumulativement selon jugernent de la Cour », mettra.
la Cour a méme de statuer en meilleure connaissance de cause
sur la deuxième exception du Gouvernement yougoslave ; —

Considérant, dès lors, qu’il y a lieu de joindre les deux excep-
tions au fond, la Cour devant statuer à leur égard et, s’il y a
lieu, sur le fond, par un seul et même arrêt ;

EN CE QUI CONCERNE LA SUITE DE LA PROCÉDURE :
Considérant qu'aux termes de l’article 62, alinéa 5, du Règle-

ment actuellement en vigueur, il appartient à la Cour, lors-
qu'elle joint l'exception au fond, de fixer de nouveau les délais
pour la suite de l'instance ;

Considérant que, à la suite de la présentation par le Gou-
vernement yougoslave de son exception, la Cour a suspendu la
procédure sur le fond; que, toutefois, la pièce déposée au nom
du Gouvernement yougoslave dans le délai fixé pour la pré-
sentation de son Contre-Mémoire a constitué déjà, tant d’après
son intitulé que d’après son texte, un Contre-Mémoire sur le
fond’;

Considérant, en cet état et conformément à l’Ordonnance du
10 mars 1036, qu’il appartient actuellement à la Cour de fixer
seulement les délais pour la présentation des Réplique et Duplique
sur le fond;
Lo A/B 66. — AFFAIRE PAJZS, CSAKY, ESTERHAZY
La Cour

I) joint les exceptions opposées par le Gouvernement yougo-
slave au fond de l'instance introduite par la requête du
Gouvernement hongrois enregistrée au Greffe le 6 décembre
1935, pour être statué par un seul et même arrêt sur
lesdites exceptions et, éventuellement, sur le fond;

2) fixe comme suit les délais ultérieurs pour le dépôt des
pièces de la procédure écrite sur le fond:

a) pour la Réplique du Gouvernement hongrois: le
3 juillet 1936;

b) pour la Duplique du Gouvernement yougoslave : le
° I4 août 1936. |

Fait au Palais de la Paix, à La Haye, le vingt-trois mai mil
neuf. cent trente-six, en trois exemplaires, dont l’un restera
déposé aux archives de la Cour et dont les autres seront trans-
mis respectivement au Gouvernement hongrois _ et au Gouver-
nement yougoslave.

Le Président de la Cour:
(Signé) Ceci, J. B. Hurst.

Le Greffier de la Cour:

(Signé) À. HAMMARSKJOLD.

ro
